Citation Nr: 0843189	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  02-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for PTSD, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
shell fragment wound of the right forearm, with retained 
foreign bodies, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for substance abuse as 
secondary to the veteran's service connected PTSD.

4.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from several decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in September 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran indicated, in his 
September 2008 hearing testimony, that he was receiving 
treatment for his service connected disabilities, at least in 
part, from private facilities.  As there are no recent 
private treatment records associated with the veteran's claim 
file, the Board finds that these claims must be remanded in 
order that an attempt may be made to associate these 
potentially relevant records with the veteran's claims file.

The Board also notes that the veteran, in his hearing 
testimony, indicated that he felt that both his PTSD, and his 
residuals of a shell fragment wound of the right arm, had 
become significantly worse during the course of this appeal.  
The veteran last had a VA examination pertaining to his right 
arm in December 2005, but the examination at that time was 
limited to an examination of his scars, and did not discuss 
in detail the veteran's allegations of muscle damage and pain 
related to that injury.  As the veteran has alleged that this 
disability has increased in severity since his last 
examination, and as the Board finds that the veteran's last 
examination did not thoroughly address the veteran's claims 
pertaining to his service connected disability, the Board 
finds that the veteran should be provided with an additional 
VA examination in order to determine what residuals the 
veteran currently has from his shell fragment wounds in 
service, to include both any scarring residuals, as well as 
any muscle damage residuals.

Further, as to the veteran's PTSD claim, although he was 
scheduled for a VA psychiatric examination in November 2005, 
he failed to report for this examination.  Nevertheless, the 
veteran indicated during his hearing testimony that he would 
show for an examination if scheduled.  As the veteran did not 
have a VA examination to address the severity of his PTSD 
during this appeal period, as the veteran has reported an 
increased in severity of his symptoms, and as the veteran has 
indicated a willingness to report for a VA examination if 
scheduled, the Board finds that the veteran should be 
scheduled for a VA examination to address the current 
severity of his service connected PTSD.

As to the veteran's claim of entitlement to substance abuse 
secondary to PTSD, the Board finds, as the examination 
scheduled for the veteran's PTSD on remand should address all 
the veteran's PTSD symptomatology, including substance abuse 
if it is related to PTSD, that this issue is inextricably 
intertwined with the issue of entitlement to service 
connection for PTSD, and must therefore be remanded as well.  
Further, as to the veteran's claim of entitlement to TDIU, 
the Board notes that the adjudication of the veteran's claims 
above could well have an impact on the veteran's claim of 
TDIU, and therefore this claim is also found to be 
inextricably intertwined with the veteran's other claims, and 
must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Please contact the veteran and have 
him provide the names and addresses of all 
health care providers who have recently 
treated him for his PTSD, substance abuse, 
or residuals of a right forearm shell 
fragment wound.  After obtaining any 
necessary releases, please attempt to 
associate all identified records with the 
veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for VA orthopedic and 
skin examinations to determine the current 
severity of the veteran's service 
connected residuals of a shell fragment 
wound of the right forearm, with retained 
foreign bodies. The examiner should review 
the veteran's claims folder and all 
associated medical records.  The examiner 
should specifically note whether the 
veteran has any loss of range of motion, 
or residual muscle injury, due to this 
injury.  The examiner should offer reasons 
and bases in support of his opinions.

The veteran should also be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service 
connected PTSD, and the symptomatology 
thereof.  The examiner should review the 
veteran's claims folder and all associated 
medical records.  The examiner should 
specifically note any diagnoses related to 
substance abuse, and whether any of those 
diagnoses are related to the veteran's 
service connected PTSD.  The examiner 
should offer reasons and bases in support 
of his opinions.

3.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, including entitlement to service 
connection for substance abuse and TDIU, 
taking into consideration all evidence 
added to the file.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2008).  Thereafter, the case 
should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


